Citation Nr: 0533068	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.

2.  Entitlement to service connection for injury residuals to 
the hands, arms, hips, legs, and toes.

3.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision and a 
June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  There is no competent evidence establishing the veteran's 
current need for aid and attendance.

2.  The veteran does not have a current diagnosis of a hand, 
arm, hip, or leg disability.

3.  The medical evidence of record does not show residuals of 
a toe disorder, including from frostbite, to be related to 
the veteran's military service.


CONCLUSIONS OF LAW

1.    The criteria for special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).

2.  A hand, arm, hip, leg, toe, or frostbite disability was 
not incurred in or aggravated by active military service nor 
may any be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in June 2002, February 2003, and May 2005, that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records and 
identified post-service medical records.  At the veteran's 
request, a Board hearing in Washington, DC, was scheduled to 
be held in October 2005, but the veteran withdrew his request 
prior to the date of the scheduled hearing. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2005).  In this case, 
the veteran failed to report for VA examinations in July 
2002, August 2004, and April 2005.  The claims have 
accordingly been considered based on the evidence of record.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Special Monthly Pension

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  A veteran is 
in need of regular aid and attendance if he is helpless or is 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The Board has considered all the evidence of record and 
concludes that the veteran is not so helpless as to require 
the regular aid and attendance of another person. First, the 
medical evidence indicates that the veteran has no major 
visual acuity problems, and there is no evidence establishing 
that the veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Second, the veteran is not a patient in a nursing home 
because of mental or physical incapacity.

Further, on review of the evidence of record, it appears that 
the veteran is able to perform most activities of daily 
living without actual assistance from others, and the Board 
concludes that the preponderance of the evidence is against a 
finding of a factual need for aid and attendance.  In so 
concluding, the Board notes that although the veteran 
described in May 2005 certain limitations, such as being 
bedridden "at least 15 hours a day," he has, as previously 
mentioned, failed to report for scheduled VA examinations 
dated in July 2002, August 2004, and April 2005.  Without 
medical evidence from these examinations, the record is 
essentially devoid of any current medical evidence addressing 
the considerations necessary to assess the need for aid and 
attendance. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2005).  The preponderance 
is against the veteran's claim, and it must be denied.   

III.  Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Hands, Arms, Hips, Legs

In this case, the record does not contain competent evidence 
of a current hand, arm, hip, or leg disability; the evidence 
includes no such current diagnosis.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, as there is no objective evidence of these 
disorders, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Toes, Frostbite

A July 1995 VA treatment note includes the diagnostic 
impression, "amputations of all the toes of both feet."  VA 
treatment records dated in 1975document excision of the toes 
from both feet due to a preoperative diagnosis of bilateral 
gangrene due to frostbite.  

The service medical records, however, do not establish the 
veteran had any toe injury or injury residuals from exposure 
to cold in service.  In fact, the service medical records are 
positive for only one foot-related problem, first degree flat 
feet documented in April 1948.  Likewise, the post-service 
medical evidence show that the veteran's toe and frostbite 
disabilities were first medically documented many years after 
service.  Here, the medical evidence shows he was treated for 
frostbite of the toes no earlier than 1975, over 20 years 
after service separation.  Cf. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Additionally, there 
is no competent and probative medical opinion otherwise 
linking the veteran's current toe and frostbite disability to 
service.  Again, the Board notes the veteran failed to appear 
for multiple VA examinations, which may have produced 
competent evidence beneficial to his claims.  The Board has 
considered the veteran's own statements linking his current 
toe and frostbite injury residuals to service, but neither 
the Board nor laypersons can render opinions requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Special monthly pension based on the need for aid and 
attendance is denied.

Service connection for injury residuals to the hands, arms, 
hips, legs, toes, are denied.

Service connection for residuals of frostbite is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


